Citation Nr: 1127794	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disorder status post fracture with osteoarthritis.

3.  Entitlement to service connection for a right knee disorder with osteoarthritis.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include cyclothymic disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record establishes that the Veteran requested a hearing before the Board.  His initial request on his Substantive Appeal was to have the hearing conducted before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  He later accepted to change his request to a video conference hearing.  See Statement received March 2009.  Notice was sent on April 8, 2009, advising the Veteran that a video conference hearing before a VLJ had been scheduled for May 6, 2009.  The Veteran submitted a statement later that month requesting the hearing be rescheduled.  He requested the change due to mandatory employee training and the need to provide healthcare to his mother.  

The Veteran's request meets the criteria of 38 C.F.R. § 20.702(c) as it was submitted within 60 days of the date of notification and over two weeks prior to the May 2009 hearing.  His request to reschedule the hearing is allowed.

As the Veteran has not yet been afforded the opportunity to appear for the requested hearing, the Board must remand the claim.  See 38 C.F.R. § 20.904 (noting that the failure to afford the veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated).  The Veteran should be rescheduled for a Video Conference hearing in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Video Conference hearing before a Veterans Law Judge in accordance with applicable laws and regulations.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

